DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaizerman et al. (USPAPN 2016/0284579).
Regarding claim 1, Kaizerman discloses:
acquiring one or more images of a sample (see para [29] and [42], acquiring a first image);
5identifying a plurality of first features in the one or more images using first image analysis (see para [29] and [30], identifying a plurality of defects in the first image by applying a first inspection);
determining pattern data corresponding to the plurality of first features (see para [32], [43], and [44], determining computer-aided design (CAD) pattern data corresponding to the defects);

performing second image analysis of the least one of the plurality of first features (see para [30] and [48], performing the second inspection on the subset of defect bins).
Regarding claim 2, Kaizerman further discloses:
determining a defect probability of each of the plurality of first features based on the pattern data (see para [52]-[54], determining a probability for each of the plurality of defect, hence each of the plurality of defects included in the plurality of defect bins),
wherein selecting the at least one of the plurality of first features is based on the defect probability (see para [52]-[54], selecting the subset of the plurality of defect bins based on the probabilities).
Regarding claim 3, Kaizerman further discloses wherein the first image analysis comprises acquiring an image of the sample using a first set of parameters or using a first image processing algorithm, and the second image analysis comprises acquiring an image of the sample using a second set of parameters or using a second image processing algorithm (see para [30], [42], and [48], wherein the second inspection acquires a second image with a higher resolution parameter).
Regarding claim 4, Kaizerman further discloses wherein the first image analysis comprises defect inspection and the second image analysis comprises defect review (see para [29], the first inspection identifies the plurality of defects and the second inspection reviews a subset of the plurality of defects in more detail).
claim 5, Kaizerman further discloses wherein the pattern data comprises a design plan of the sample (see rejection of claim 1, the CAD pattern data).
Regarding claim 6, Kaizerman further discloses wherein determining the pattern data comprises extracting patterns from the design plan of the sample based on a location of the first features determined in the first image analysis (see para [32], extracting, from the CAD pattern data, a subset of CAD pattern data of a particular location corresponding to a location of the plurality of defect bins).
Regarding claim 8, Kaizerman discloses: WO 2019/129569PCT/EP2018/085808searching a pattern library; and determining a match of at the least one of the plurality of first features with an entry in the pattern library based on the pattern data wherein selecting the at least one of the plurality of first features is based on information of the entry in the pattern library (see para [44], the CAD pattern data is searched for identifying locations matching with the plurality of defects for grouping into the plurality of defect bins, wherein the plurality of defect bins are further ranked for the selection of the subset of the plurality of defect bins).
Regarding claim 9, Kaizerman further discloses adding the pattern data to a pattern library corresponding to the at least one of the plurality of first features (see para [39], storing the CAD pattern data for identifying the plurality of defects).
Regarding claims 10-15, Kaizerman discloses everything claimed as applied above (see rejection of claims 1-6), and further discloses a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an apparatus (see fig 1, a computer).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, Kaizerman further discloses grouping a first number of the first features in a first group based on the pattern data (see rejection of claim 1, grouping the plurality of defects into a plurality of defect bins). However, Kaizerman does not disclose determining a first defect probability of the first group based on defect probability of other members of the first group, wherein the defect probability is based on results of defect review of the other members of the first group, and wherein selecting the at least one of the plurality of first features 35is based on the first defect probability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shabtay et al. (USPN 10,408,764) and Sofer et al. (USPN 10,190,991) disclose detect detection and review of selective defects utilizing probability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668